Citation Nr: 0532687	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a chronic imbalance 
disorder, including as secondary to service-connected 
bilateral hearing loss and/or tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1943 to February 1946. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  A hearing before a 
hearing officer at the RO was conducted in February 2000.  In 
May 2003 the Board remanded the case to clarify whether the 
veteran desired a hearing before a Veterans Law Judge.  He 
instead requested a (another) local hearing, but failed to 
report for such hearing, scheduled in December 2003.  In July 
2004, the Board granted the appellant's motion to advance his 
appeal on the docket due to his age.  In August 2004, the 
Board remanded the claim for further development.    


FINDINGS OF FACT

A chronic imbalance disorder was not manifested in service, 
and there is no competent evidence relating such to service 
or to the veteran's service-connected bilateral hearing loss 
and/or tinnitus.  


CONCLUSION OF LAW

Service connection for a chronic imbalance disorder, 
including as secondary to service-connected bilateral hearing 
loss and/or tinnitus, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  In August 2004, 
the appellant was provided content-complying notice 
(Including, at p. 1, to tell VA the names, addresses, and 
approximate dates of treatment for all healthcare providers 
(government and private) where he was treated for his 
disorder.  He was requested to sign releases for each non-VA 
doctor or healthcare facility that treated him for his 
disorder or to submit the evidence himself.  This is 
essentially equivalent to advising him to submit everything 
pertinent to his claim.)  He has had ample time to respond.  
The case was readjudicated after notice was given.  See 
August 2005 supplemental statement of the case.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained to the 
extent possible.  As per the August 2004 Board remand, 
releases specifically for Dr. RB and Dr. JK were requested 
and the veteran was also notified that he could submit such 
treatment records himself.  He has not submitted signed 
releases for such records or the records themselves.  
Accordingly, the Board is satisfied that the RO has complied 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claims.  The veteran is not 
prejudiced by the Board's proceeding with appellate review of 
the merits of the claim at this time.  Mayfield v. Nicholson, 
19 Vet. App. 103(2005).

II.  Factual Background

The veteran's service medical records, including a February 
1946 separation examination, are negative for any complaints, 
treatment, or diagnosis of a chronic imbalance disorder.  

Yale School of Medicine treatment records from July 1998 to 
September 1999 note that the veteran first experienced sudden 
imbalance in June 1996.  In July 1998 the impression listed 
was chronic imbalance, possible delayed perilymph fistula, 
and possible central vestibular disorder.  It was doubted 
that he had Meniere's Disease or a tumor.  In July 1999, 
formal vestibular testing revealed peripheral right 
vestibular deficits.  The assessment was that the right 
peripheral vestibular deficits were causing chronic 
disequilibrium.  

May 1999 to September 1999 treatment records from VA 
Connecticut Healthcare System noted that the veteran reported 
an increased difficulty in hearing and significant dizziness 
for the past year.  An August 1999 audiological evaluation 
noted vestibular complaints that included frequent 
disequilibrium, which "the veteran reports was privately 
diagnosed as a peripheral pathology".  

On July 2003 VA Connecticut Healthcare System audiological 
evaluation long-standing balance problems were noted.  

An August 2003 VA audiological evaluation produced an 
assessment of peripheral vestibular defect causing chronic 
disequilibrium when ambulating, without neurological 
problems.  It was noted that the symptoms had been chronic 
for more than 50 years and were stable.  The veteran required 
a cane to avoid falling due to disequilibrium.  In an April 
2004 addendum (at the RO's request) to the August 2003 VA 
examination report, the examiner indicated that the C-file 
was reviewed, and noted that the duration of the 
disequilibrium was not fifty years as was previously stated, 
but that it had its onset in 1996.  The reviewer opined, in 
essence, that given the laterality of the vestibular deficit 
(i.e., right-sided), it is less likely due to deafness which 
is service-connected based on 1946 acoustic trauma.  

On April 2005 VA examination, the examiner indicated that the 
etiology of the peripheral vestibular disorder was unknown as 
per neurologists' reports in the C-file.  Lab work-ups in the 
past have been negative, as well as MRI.  The examiner 
commented that the sudden onset of the symptoms and the more 
than 50 year latency, made it unlikely that the veteran's 
disequilibrium was related to his service connected bilateral 
hearing loss and/or tinnitus.    

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 U.S.C.A. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a).  The Court has held that a claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice- connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

IV.  Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; peripheral vestibular 
defect with chronic disequilibrium is diagnosed.

The further requirements that must be satisfied are: evidence 
of disease or injury in service, and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  SMR's, including the February 1946 
separation examination, are negative for any complaints or 
findings of, or treatment for a chronic imbalance disorder.  
Hence, direct service connection, i.e., on the basis that a 
chronic imbalance disorder became manifested in service and 
has persisted since, is not warranted.

The earliest competent (medical) evidence of a chronic 
imbalance disorder is in 1996, more than 50 years since the 
veteran was separated from service.  Such a lengthy lapse of 
time between service separation and the earliest 
documentation of current disability is of itself a factor 
weighing against a finding of service connection. See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence (medical opinion) of a nexus between 
the veteran's chronic imbalance disorder and his active 
service.  

Addressing next the entitlement theory that the veteran's 
imbalance problems are secondary to his service connected 
hearing loss and tinnitus, it is noteworthy that the only 
competent (medical) evidence of record in the matter of a 
nexus between the veteran's chronic imbalance disorder and 
his service-connected bilateral hearing loss and/or tinnitus 
consists of VA opinions in an April 2004 addendum to an 
August 2003 examination report and on April 2005 VA 
examination.  Both opinion-givers indicated (upon review of 
the record and with supporting rationale) that it was 
unlikely that the veteran's disequilibrium problems were 
related to his service connected hearing loss and/or 
tinnitus.  There is no competent (medical) evidence to the 
contrary.  The veteran's statements relating his chronic 
imbalance disorder to service or to his service-connected 
disabilities are not competent evidence.  As a layperson, he 
lacks the training/expertise to provide a competent opinion 
in the matter of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Without any competent evidence that the veteran's chronic 
imbalance disorder is related to service or to his service-
connected bilateral hearing loss and/or tinnitus, the 
preponderance of the evidence is against his claim seeking 
service connection for such disability.  Hence, the claim 
must be denied.


ORDER

Service connection for a chronic imbalance disorder, 
including as secondary to service-connected bilateral hearing 
loss and/or tinnitus is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


